Citation Nr: 1633824	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-27 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder to include injury residuals, mechanical low back pain, and spondylosis.  

2.  Entitlement to service connection for a recurrent disorder manifested by joint pain claimed as the result of an undiagnosed illness.  

3.  Entitlement to service connection for a recurrent disorder manifested by muscle pain claimed as the result of an undiagnosed illness.  

4.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had certified active service from May 1987 to December 1991.  The Veteran served in Southwest Asia.  He had additional duty with the South Carolina Army National Guard.  

In June 1997, the Columbia, South Carolina, Regional Office (RO) denied service connection for a back disorder.  In June 1997, the Veteran submitted a notice of disagreement (NOD).  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision which, in pertinent part, denied service connection for a "disability to account for joint pain to include morning stiffness" claimed as the result of an undiagnosed illness and "widespread muscle pain" claimed as the result of an undiagnosed illness and a TDIU.  In October 2013, the Veteran submitted a NOD.  In May 2014, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for both a "disability to account for joint pain to include morning stiffness" claimed as the result of an undiagnosed illness and "widespread muscle pain" claimed as the result of an undiagnosed illness and a TDIU.  In July 2014, the Veteran submitted an Appeal to the Board (VA Form 9).  In August 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

In September 2015, the RO, in pertinent part, denied an increased disability evaluation for the Veteran's PTSD.  In September 2015, the Veteran submitted a NOD with the denial of an increased evaluation for his PTSD.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

All issues except the TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected PTSD precludes him from obtaining and maintaining substantial gainful activity.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, the Veteran has been awarded a 70 percent rating for PTSD, which meets the schedular requirements for the assignment of a TDIU.  

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran has not worked since 2009, although a July 2013 VA examiner opined that the Veteran would not be prevented from working all forms of employment due to his post-traumatic stress disorder.  However, a subsequent August 2015 VA examination and the Veteran's competent and credible testimony details his difficulty in obtaining and maintaining work, due to his PTSD, and supports his request for a TDIU.  Given the above, the Board finds that the evidence for and against the request for a TDIU is in relative equipoise.  Accordingly, the benefit of the doubt goes to the Veteran and the Board finds that his PTSD has precluded gainful employment.  Thus, a TDIU is granted.


ORDER

Entitlement to a TDIU is granted.  
REMAND

Back Disorder and PTSD

The Veteran has submitted timely NODs with the denial of both service connection for back disorder and an evaluation in excess of 70 percent for his PTSD.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Recurrent Disorders Manifested by Joint Pain and Muscle Pain Claimed as the Result of an Undiagnosed Illness

The Veteran asserts that service connection for recurrent disorders manifested by joint pain and muscle pain is warranted as the disabilities were manifested as the result of his service in Southwest Asia.  

The record reflects that the Veteran sustained in-service lumbar spine trauma and has been diagnosed with both mechanical low back pain and mild lumbar spondylosis.  As noted above, the issue of service connection for a back disorder is being remanded to the AOJ for issuance of a SOC.  The nature of the symptoms associated with the claimed recurrent back, joint, and muscle disorders significantly overlap and are relevant to a claim for service connection based on an undiagnosed illness.  Given these facts, the Board finds that the issues of service connection for both a recurrent disorder manifested by joint pain claimed as the result of an undiagnosed illness and a recurrent disorder manifested by muscle pain claimed as the result of an undiagnosed illness are inextricably intertwined with the issue of service connection for a back disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The service documentation of record indicates that the Veteran served with the South Carolina Army National Guard after December 1991.  The Veteran's periods of duty with the South Carolina National Guard has not been verified.  Additionally, clinical documentation dated after March 2014 is not of record.  

VA should obtain all relevant service, VA, and private records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed recurrent disorders manifested by joint and muscle pain since March 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the South Carolina National Guard and (2) forward all service treatment records associated with such service for incorporation into the record.  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after March 2014.  

4.  Issue a SOC to the Veteran which addresses the issues of service connection for a back disorder and an evaluation in excess of 70 percent for the Veteran's PTSD.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

5.  Then adjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


